DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, a wound dressing comprising an RFID tag coupleable to an outer surface, a first sensor in a central portion of the absorbent structure and not adjacent the periphery of the dressing, and a second sensor separated from the first sensor by a distance and positioned adjacent a first portion of the periphery and not adjacent a second portion of the periphery. The closest prior art of record, U.S. Patent Publication 2016/0166438 to Rovaniemi, discloses a wound dressing having a first sensor 6 positioned in a central portion, and a second sensor 5 separated by a distance, as shown in figure 6. However, Rovaniemi discloses the second sensor 5 is positioned adjacent the entire periphery of the dressing, as shown in figure 6, in order to provide an indication that the dressing is reaching saturation, as disclosed in paragraph [0128]. One of ordinary skill in the art would therefore not be motivated to modify the second sensor of Rovaniemi such that is it not positioned adjacent to a second portion of the periphery of the dressing, since doing so would destroy the intended function of the second sensor alerting a user that the dressing is nearing saturation. Additional prior art of record, U.S. Patent Publication 2008/005448 to Tippey et al., discloses a wound dressing, as shown in figure 3B, having first and second sensors 430 and 432, wherein the second sensor 432 is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781